Citation Nr: 1628733	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  06-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1978. 

This appeal comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision of the Winston -Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed this rating action to the Board.

In February 2008, a Board hearing was conducted before the undersigned at the RO. In February 2011, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) who is no longer at the Board.  A November 2012 letter advised the Veteran that he had the option to testify at a hearing before another VLJ, but he never responded to the notice and offer.  See 38 C.F.R. §§ 20.707, 20.717 (2015).

In February 2013, the Board remanded the Veteran's TDIU claim to the RO for additional development.  In a November 2013 decision, the Board denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2014 Order, the Court vacated the November 2013 Board decision and returned the matter to the Board for action consistent with an April 2014 joint motion for remand (JMR) by the Veteran and the VA Secretary (" the parties ").

In February 2015, the Board remanded the appeal to the RO for additional development; specifically, to obtain a single medical opinion regarding the combined impact of the Veteran's service-connected disabilities on his ability to maintain and secure gainful employment.  VA opinions were obtained in February 2016.  Copies of these opinions have been associated with the Veteran's electronic record.  The matter has returned to the Board for further appellate consideration. 




FINDINGS OF FACT

1.  The Veteran is service connected for depressive disorder not otherwise specified, evaluated as 50 percent disabling; migraine headaches, evaluated as 30 percent disabling; and residuals of a left eye injury, evaluated as 10 percent disabling.  His combined total evaluation is 70 percent for the entire appeal period. 

2.  With resolution of doubt in the Veteran's favor, the evidence shows that his service-connected disabilities prevent him from securing and following a substantially gainful occupation consistent with his education background and work experience. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

II. Legal Analysis

The Veteran seeks entitlement to TDIU. 

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

The Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. § 4.17(2015). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

The Veteran contends that he is entitled to an award of TDIU because his service-connected disabilities, notably his depressive disorder and migraine headaches, have prevented him from securing substantially gainful employment consistent with his educational background and work experience.  

In his January 2007 and June 2013 applications for TDIU, the Veteran reported that his education extended to two (2) years of college in business administration.  He indicated that his service-connected depressive and headache disorders had prevented him from substantially gainful employment.  He related that he had  worked full-time from 1978 to 1989 as a stock clerk with Pitt County Memorial Hospital, but that  he was always depressed, lacked motivation, and constantly had headaches.  He indicated that for these reasons, he left hospital employment.  (See VA Forms 21-8940, received by VA in January 2007 and June 2013).  (Parenthetically, the Board observes that VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, submitted by Pitt County Memorial Hospital, dated in March 2007, reflects that the Veteran was employed at that facility as a food service technician from September 1978 to October 1989.  The hospital's personnel records supervisor indicated that no other information regarding  the Veteran's employment was available due to the extended time gap from when he left employment until the current (then) time).  

For reasons that are outlined below, the Board will resolve reasonable doubt in the Veteran's favor, and award entitlement to TDIU.  As discussed in the previous November 2013 decision, the Veteran meets the schedular criteria for TDIU under VA regulations for the entire appeal period due to his service-connected migraine headaches; depressive disorder and residuals of a left eye injury.  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities. 

There are VA and private opinions that are against and supportive of the claim of entitlement to TDIU, respectively. 

The Veteran underwent a VA fee basis examination of his service-connected left eye injury in March 2007.  The examiner noted that he had undergone laser surgery for glaucoma for his right and left eyes in December 2005 and January 2006, respectively.  He complained of having lost peripheral vision, blurry vision in the left eye, and headaches three times a week.  He reported that his eye condition did not cause incapacitation, although he complained his eye drops for glaucoma kept his eyes red and caused tearing, burning, and stinging.  The Veteran indicated that the loss of peripheral and central vision in the left eye had made driving a motor vehicle more difficult.  After an examination of the eyes, the VA fee-basis examiner concluded that the Veteran had reduced vision, metamorphopsia and a central scotoma that made driving more difficult.  (See March 2007 VA QTC eye examination report). 

The Veteran underwent a VA examination in March 2007 of his service-connected migraine headaches.  He reported that he had recurrent headaches with blurry vision about two (2) times a day that lasted for an hour and were, at times, totally incapacitating.  He reported that approximately six (6) times a month he had migraine headaches that required him to lie down in a dark room for the duration of the day in order to obtain relief.  The fee-basis physician examiner noted that the Veteran appeared to be functioning fairly well on a daily basis but for his report of six (6) prostrating headaches per month.  (See March 2007 VA QTC migraine headaches report).

In April 2007, the Veteran underwent a VA fee basis examination for his service-connected depressive disorder.  The VA fee basis psychiatrist noted that the Veteran reported numerous, frequent exaggerations in his depression that consisted of depressed mood; decreased energy; inability to function; difficulty sleeping; hopelessness and helplessness; and, suicidal thoughts.  A mental status examination of the Veteran revealed no signs of delusions or hallucinations or suicidal or homicidal ideation.  The psychiatrist entered an Axis I diagnosis of major depression.  The Veteran was assigned a Global Assessment of Functioning Score (GAF) of 50, a score that was indicative of serious symptoms.  The fee-basis psychiatrist examiner opined that the Veteran was not able to tolerate normal everyday stressors, but that he could perform his activities of daily living.  She noted that he had difficulty establishing and maintaining effective work and social relationships, but that he could understand simple and complex commands.

Other evidence against the claim includes VA examinations and opinions that were performed in March and April 2013 in relation to the adjudication of the TDIU claim.  

In March 2013, a VA physician's assistant (PA) reviewed the record and interviewed and examined the Veteran regarding employability and his service-connected migraine headaches and his nonservice-connected disorders.  The Veteran was cooperative throughout the examination, but the examiner noted that he provided vague details about his current headache signs and symptoms. The Veteran told the examiner that since his last headache examination, he had seven (7) to eight (8) headaches per month that lasted an average of 30 minutes.  He related that he took over-the-counter medication and that he would lie down in a dark room to obtain relief.  The VA PA noted that the Veteran had prostrating attacks of migraine headaches more frequently than once per month.  However, she opined that his service-connected migraine headaches were less likely than not precluding him from securing or following a substantially gainful occupation.  In this regard, the VA PA noted that the Veteran's recent complaints of migraine headaches were responsive to prescribed and self-directed over-the-counter medications, that his last clinic visit for migraine headaches had been in 2007, and that subsequent clinic notes had reported stability, or headache pain, or headaches less frequent than before.  (See March 2013 VA Headache examination report)

The VA PA also conducted a general physical examination of the Veteran.  The VA PA noted that the Veteran's chronic medical and mental health conditions had remained consistently stable over the last nine (9) to 10 years with or without medical intervention.  The VA PA maintained that while all of the Veteran's conditions were considered chronic, they were not debilitating in any low intensity sedentary or physically-focused occupational setting.  The VA PA opined that the Veteran's nonservice-connected medical conditions (such as GERD, carpal tunnel, multiple joint arthralgias, peptic ulcer disease, and hypertension) separately, and not in concert with service-connected disabilities, were less likely than not precluding him from securing gainful employment. 

In March 2013, the Veteran also underwent a VA mental/employability examination.  The VA examiner indicated that the Veteran presented with clear and unmistakable evidence of psychiatric symptom amplification and over-endorsement, intentionally produced a poor cognitive effort, and elaborated an improbable symptom history description.  The VA examiner felt this could not be ascribed to any motivation other than malingering behavior.  He reported that the Veteran attempted to appear more psychiatrically disturbed and cognitively deficient than was reasonably possible, which made a determination of the severity of his disability and its functional effects impossible to reasonably ascertain without resorting to speculation.  The VA examiner explained in great detail how he had arrived at his opinion based on psychiatric tests he had administered to the Veteran that need not be repeated in this decision.  The VA examiner left blank that part of the VA examination report that discussed a summary of the level of the individual's occupational and social impairment. 

The March 2013 VA mental examiner noted that it was clear that the Veteran was able to maintain a sustained period of employment at Pitt County Memorial Hospital at the same time he claimed he was still negatively affected by his psychiatric condition.  The VA examiner also noted that the Veteran's psychiatric condition was not currently being treated with medication and/or psychotherapy.  He noted that the Veteran reported that he was able to independently maintain all basic and instrumental activities of daily living while in this untreated state.  The VA examiner thought it reasonable to deduce from the available evidence of record that the Veteran's current symptoms were not severe enough to significantly interfere with his daily activities.  The VA examiner thought employment of a repetitive nature with low demand and stress, such as stocking shelves or data entry, would be within the realm of those with basic and advanced/instrumental activities of daily living.  In the case of the Veteran, the VA examiner thought such would be wholly consistent with the Veteran's stated educational and prior occupational history.  The VA examiner also noted that the Veteran's most recent (then) outpatient psychiatric contact and treatment with VA was in 2005 and that he was not currently (then) being treated medically or behaviorally.  There were no current psychiatric medications prescribed.  In addition, the VA examiner indicated that the Veteran's current (then) stressors included care for his wife and adult son, who has been diagnosed with schizoaffective disorder and resided at home.

In April 2013, a VA physician provided an opinion as to the effect that the Veteran's service-connected left eye injury had on his ability to obtain substantially gainful employment.  The VA physician noted that the Veteran had 20/70 vision eccentrically in the left eye and had a macular retinal scar in the left eye.  The Veteran had informed the examiner that he had left his job at Pitt County Memorial Hospital because of multiple joint pains.  The Veteran specifically reported that his impaired left eye vision had not limited his ability to fulfill his duties as a supply clerk [at the hospital.]  The VA physician opined that the Veteran's service-connected left eye disorder was less likely than not to preclude him from securing or following a substantially gainful occupation.  The VA physician also opined that the Veteran's nonservice-connected glaucoma likewise did not preclude him from securing gainful employment.  (See April 2013 VA Eye opinion). 

Finally, VA opinions, procured after the Court's Order and Board's February 2015 remand of the issue of entitlement to TDIU are against the claim.  

In February 2016, after a review of the record and mental status evaluation of the Veteran, the VA psychologist opined that the Veteran's occupational and social functioning was in the range of "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The VA psychologist further stated that the occasional decrease in work efficiency for the Veteran would likely occur for occupational positions that required higher order thinking tasks, such as critical thinking and problem-solving skills due to his problems with ruminative worry and feeling tired due to sleep problems.  Specifically, according to the VA psychologist, the Veteran would have difficulty in a managerial/ supervisory positon due to his mental health symptoms.  It was the VA psychologist's opinion that the Veteran would be able to adequately perform in a positon, such as his previous employment as a stock clerk in food service (despite his mental health symptoms), which would not likely require the use of higher order thinking skills.  In this regard, the VA psychologist noted that the Veteran helped with the care and transportation of family members and friends.  (See VA February 2016 Mental Disorders examination report and opinion uploaded to the Veteran's VBMS and Virtual VA electronic records on February 5, 2016).

Regarding the Veteran's migraine headaches, a VA physician opined, after a physical evaluation of the Veteran in February 2016, that his migraine headache condition had not resulted in neurologic or muscular deficits.  Therefore, based on the current migraine frequency, the length of the Veteran's current migraine headaches, and an absence of physical or neurologic deficits caused by the migraines, the migraine headaches did not prevent the Veteran from working an eight (8) hour day, and five (5) day work week.  Overall, according to the VA physician, the Veteran's migraine headaches did not prevent him from performing tasks such as answering the phone, performing paper work and simple tasks on the computer, and manipulating fine objects.  (See February 2016 VA Headaches examination report). 

In February 2016, after a review of the record and ophthalmology examination of the Veteran's eyes, a VA physician opined that it was at least as likely as not that the Veteran's decreased visual acuity in his left eye due to his macular scar secondary to ocular trauma in 1977 (for which he is service connected) should render him unable to obtain or retain substantially gainful employment.  While this opinion is initially supportive of the claim, upon further reading, the physician's rationale and ultimate conclusion are against the claim.  Thus, the Board finds the VA physician's initial statement to have been a typographical error.  The VA physician indicated that the Veteran's best corrected visual acuity in his left eye is 20/100 at distance and 20/400 at near in the left eye due to the macular scar; however, his vision in his right eye was best corrected to 20/25 at distance and 20/20 at near.  The Veteran's peripheral vision was full in both eyes based on visual field testing.  The definition of legal blindness in the United States is a central visual acuity of 20/200 or less in the better eye with the best possible correction, and/or a visual field of 20 degrees or less.  According to the VA examiner, the Veteran did not meet this definition of legal blindness.  

The VA physician maintained that while the Veteran would have difficulty performing tasks that required excellent stereoacuity, such as flying a plane, he would not have any difficulty with gross motor tasks as a result of the macular scar affecting the central vision in his left eye.  According to the VA examiner, the Veteran did not have any physical activity restrictions due to the remote trauma that he sustained to the left eye, such as heavy lifting or straining.  Overall, based on his eye examination today, the VA physician concluded that although the macular scar in the Veteran's left eye had limited his central visual acuity, this finding alone would not restrict his ability to obtain or maintain employment.  (See February 2016 VA eye examination report). 

Finally, in February 2016, a VA Nurse Practitioner (NP) provided an opinion that addressed the collective impact that the Veteran's service-connected disabilities had on his employment.  After reviewing the above-cited VA opinions, the VA NP opined that the combined effect of the Veteran's service connected disabilities was one of minimal impact in that he required flexibility with his break times and access to a quiet area for breaks.  Based on the evidence, the VA NP concluded that the combination of all the Veteran's service-connected conditions did not prevent or limit him from working an eight (8) hour day or five (5) day work week.  The VA NP opined that the Veteran's combined service-connected disabilities did not prevent him from performing tasks such as lifting, carrying, bending, pushing, pulling, climbing, crawling, squatting, cooking, cleaning, stocking, or other tasks of manual labor for which the veteran has prior occupational experience.  The combined service-connected conditions did not also prevent sedentary tasks such as answering the phone, doing paper work, or performing simple tasks on the computer.  Therefore, the VA NP concluded that the Veteran's service-connected disabilities individually, and in concert, did not render him unable to obtain or retain substantially gainful employment in a field for which he was experientially prepared.  (See VA NP's February 2016 opinion). 
 
Evidence in favor of the claim includes information from the Social Security Administration (SSA) reflecting that the Veteran had been approved for disability benefits from that agency for degenerative arthritis of the left ankle and depression, beginning in June 1989.  Other evidence in support of the claim, includes the Veteran's and spouse's testimony before the undersigned in February 2011 that the Veteran had worked for eleven (11) years as a stock clerk in food service at a hospital after service until he had a nervous breakdown.  The Veteran related that this was his only post-service job.  The Veteran also testified that he had left that positon because of his back; migraine headaches; carpal tunnel syndrome in his hands; and rheumatoid arthritis.  He related that he had headaches almost daily and that they were relieved by moving into a dark space.  (February 2011 Transcript (T.) at pages (pgs.) 12-15).  

Other evidence in support of the claim is a May 2016 report, prepared by E. G., MS, CRC, certified rehabilitation counselor and expert.  E. G. reviewed the Veteran's VA record, to include the above-referenced VA opinions that are against the claim, and conducted a telephone interview with the Veteran.  E. G. noted that the Veteran had last worked as a food services freezer stocker, cook helper and cleaner at Pitt Memorial Hospital from 1976  to 1982 and had completed one-and-a-half years of college courses in business administration  It was E. G.'s professional opinion that it was at least as likely as not that the Veteran's service-connected disabilities had precluded him from securing and following a substantially gainful occupation since he had last worked in 1989.  According to E. G., the Veteran's subjective complaints appeared to be consistent dating back to the onset of his service-related disabling conditions, albeit that there were possibly times when his limitations had improved since 1989, when he last worked, but more likely than not, had diminished or, at best, remained the same as indicated in the record as well.  E. G. reasoned that the Veteran's high Specific Vocational Preparation (SVP) level was two (2), which meant that his work history reflected jobs that were entry level only and could be learned on the job within 30 days or less.  

According to E. G., most jobs in this level were simple and/or routine (repetitive) and often done under deadlines or production pressures (e.g., stocking shelves or data entry).  However, these positions require the ability to work without distraction and to compare differences (one at a time or several at a time) and similarities amongst objects, letters or numbers, which denotes pressure to complete a task timely and efficiently.  The Veteran, according to E. G., would have difficulty with this type of job because, and as is documented in the record, his service-connected disabilities caused deficiencies with concentration, persistence and pace resulting in failure to complete tasks in a timely manner.  (See March 2007 VA mental disorders examination report).  Notably, the Veteran's inability to establish and maintain effective work and social relationships, caused by his depressive symptoms, had impacted his employability by eliminating the ability to interact with co-workers, supervisors and the public.  In addition, the impact of the Veteran's need to accommodate his migraine headaches, which occurred at least six-times per month and caused him to have to lie down/ rest for the remainder of the day, did not allow for consistent and reliable work days or shifts, either full-time or part-time schedules.  

In formulating her favorable opinion, E. G. referenced her professional knowledge and employment as a vocational specialist for over thirty (30) years in the private and public sectors, Master's Degree in Vocational Rehabilitation Counseling, as well as having performed comprehensive vocational assessments and employability studies; rehabilitation program development, vocational research; labor market surveys; career counseling; and, vocational testing.

Overall, the record contains evidence that the Veteran's service-connected disabilities are of sufficient severity to preclude any type of physical labor or gainful employment.  The evidence is in equipoise as to his ability to engage in sedentary employment such that, resolving reasonable doubt in his favor, the Board finds that he is also enable to engage in sedentary employment due to his service-connected disabilities, notably his depressive disorder and migraine headaches.  

Therefore, affording all reasonable doubt in the Veteran's favor, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected disabilities render him unemployable, and as such, the Board concludes that entitlement to TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2015). 


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


